ON MOTION
PER CURIAM.

ORDER

The court treats Rosemary L. Jimenez’s letter received on December 19, 2005 as a motion for leave to file an untimely petition for review.
A petition for review must be received by the court within 60 days of receipt of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir. 1991) (petition is filed when received by this court; court dismissed petition received nine days late).
On December 9 and December 10, 2005, this court received facsimiles from Jimenez in which she requested review of the Merit Systems Protection Board order that she received on October 5, 2005. However, a petition for review may not be filed by facsimile. Fed. Cir. R. 25. The court rejected the facsimiles, as additionally the facsimiles were received more than 60 days after her receipt of the Board’s order. The court received a submission by mail from Jimenez on December 19, 2005, which the court treated as a petition for review. However, the December 19 submission was not received within 60 days of Jimenez’s receipt of the Board’s final order.
Thus, Jimenez’s petition for review was untimely and must be dismissed. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the *988period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.